internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date contact telephone number ull legend x name of program c quantity x dollars amount y dollars amount dear you asked for advance approval of your educational grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable description of your request your letter indicates that you will operate an educational grant program called x your purpose is to highlight and help facilitate the power of photography influencing the world and to make photography better understood utilized seen created and saved the purpose of x is to improve or enhance the artistic literary scientific or teaching capacity skill or talent in one or more photo fields defined below or assist the grantee in completing an artistic literary scientific or educational project in one or more photo fields including but not limited to photography projects exhibits or theses all such projects shall be referred to herein as photo field projects photo fields shall mean the field of photography or another field or discipline that complements or is related to the field of photography and that draws upon or contributes to the field of photography or that uses photography or photos in its activities including by way of example but not limited to visual journalism and education you intend to award c grants per year ranging from x dollars to y dollars annually the number and amount of awards may vary from year to year depending on the size and quality of the applicant pool the number of grant cycles and your overall finances since this program is a small part of your overall activities you may have one or more grant cycles per year the goal or subject matter of the grants made during the cycle may vary from one cycle to another each grant cycle will be announced on your website the announcement will explain the project goals subject matter and the deadline for the specific grant cycle you will publicize x on your website and through a variety of other outlets such as universities photography schools print electronic media and notices in relevant magazines and newsletters in order to be eligible for a grant a candidate must be a photographer writer scientist or other professional whether emerging or established or a teacher or student in each case working practicing teaching or studying in one or more photo fields agree to use the grant in creating a photo field project for public presentation or attending conferences workshops seminars and similar events for the purpose of improving or enhancing the candidates artistic literary scientific or teaching capacity skill or talent in one or more photo fields not be an employee of yours or a disqualified_person submit a completed grant application including a personal statement describing the goals and proposed uses of the grant recipients will be determined by a selection committee and will consist of members as determined by your board no committee member shall derive directly or indirectly any private benefit as a result of any award of any grant any committee member who foresees a potential benefit shall immediately notify you and abstain from the selection process any committee member who fails to follow this protocol will be removed from the letter catalog number 58222y committee family members of committee members are not eligible for your grants the selection committee will screen all candidates candidates passing the screening process may be interviewed by your selection committee your selection committee will make its recommendations to your board_of directors and the board will select one or more grantees from among the applicants recommended 'by the selection committee using the following criteria the candidate's artistic literary scientific or teaching capacity skill or talent the candidates vision for the grant and ability to carry out the proposed photo field project including the quality and clarity of the applicant's proposed plans the appropriateness of the budget submitted for the proposed project and the completeness of the application package including all narratives work samples if any and support material and the potential impact of the proposed project including enhancing public knowledge understanding and appreciation of one or more photo fields and or the applicants skill as a photographer writer scientist other professional teacher or student and the potential to contribute work of artistic literary scientific or educational value to one or more photo fields all award decisions will be made on an objective and nondiscriminatory basis you will specify the terms and conditions of each grant in a letter sent to each grantee notifying him or her of the grant award you will not disburse grant proceeds until the grantee accepts your grant terms and conditions in writing these terms and conditions include the grant's specific purpose project duration the total grant amount the requirement for narrative reports and the due dates for such reports and the requirement for maintaining records of receipts and expenditures and for making such records available to you you will obtain from each grantee annual reports and a final report describing the use of the grant proceeds and the progress made by the grantee toward achieving the grants purpose grantees will prepare the required reports as of december 31st of the year which the grant or any portion thereof is received and all such subsequent years until the grant proceeds are expended in full or the grant is otherwise terminated the reports will be provided to you no later than january 31st of the following year letter catalog number 58222y you will monitor the progress of each grantee review each report submitted and investigate actual or apparent deviations from the grants terms and conditions the results of all investigations shall be documented and reported to your board where reports to you or other information including failure to submit reports when due indicate that all or part of the grant proceeds are not being used for the grants intended purpose you shall initiate an investigation while conducting the investigation you shall withhold any additional disbursements until a determination is made that no part of the grant is being used for improper purposes and or delinquent reports have been submitted if you determine that grant funds have been used for improper purposes you will request that the funds be returned to you you will document and maintain records of the result of such investigation you will retain the following records information evaluating the qualifications of grant applicants written records identifying all applicants and grantees by name the amount and purpose of each grant and all grantee reports and other follow-up data obtained in the awarding and administration of your grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient letter catalog number 58222y to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant loan program described above this approval will apply to succeeding grant loan programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grantslloans to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant loan distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58222y please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58222y
